Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 07/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10505733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via telephone conversation and email from Attorney Simon C. Lasker (Reg. No. 78503) on July 27, 2022.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 
8. (Currently Amended) A computing device comprising: 
a memory; and 
a processor 
receive a request to access a resource from a user device, the user device configured to access a session with a first authentication token, and the requested resource being accessible with a second authentication token other than the first authentication token and inaccessible with the first authentication token; 3Application No. 16/684,780Docket No.: 007737.01126
retrieve, based on information in the request, from other than the user device, the second authentication token; 
modify the first authentication token with use of the second authentication token to generate a composite identity token; and 
transmit the composite identity token to a server providing the session, wherein the composite identity token permits the user device access to the session and the requested resource.

Response to Amendment
This communication is in response to the amendment filed on 5/12/2022. The Examiner acknowledges amended claims 1-20. No claims have been cancelled or added. Claims 1-20 are pending and claims 1-20 are allowed.  Claims 1, 8, and 16 is/are independent. 
Claim 8 has been amended with this Examiner’s amendment.

	
		
Response to Arguments
Applicant's arguments (Remarks, page 9, 2nd and 3rd paragraph) filed 5/12/2022 have been fully considered and are persuasive. The rejection to the claims 1-20 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Radhakrishnan et al. PCT Publication WO2013025592 (hereinafter “Radhakrishnan”), Johnson et al. U.S. Publication 20060259776 (hereinafter “Johnson”), Hubner et al. European patent application EP2323308 (hereinafter “Hubner’”), Gao et al. U.S. Publication 20110030047 (hereinafter “Gao”), Lee et al. U.S. Publication 20190073842 (hereinafter “Lee”), Gupta et al. U.S. Publication 20130054968 (hereinafter “Gupta”)) does not expressly disclose all the limitations recited in independent claim(s) and the combination of their features thereon. With respect to independent claim(s) 1 and 16 the closest prior art does not disclose at least the following limitations in the recited context:
CLAIM 1
the requested resource being accessible with a second authentication token other than the first authentication token and inaccessible with the first authentication token; 
retrieving, based on information in the request, from other than the user device, the second authentication;
modifying the first authentication token with use of the second authentication token to generate a composite identity token; and 
transmitting the composite identity token to a server providing the session, wherein the composite identity token permits the user device access to the session and the requested resource.


CLAIM 16
the requested resource being accessible with a second authentication token other than the first authentication token and inaccessible with the first authentication token; 
retrieve, based on information in the request, from other than the user device, the second authentication token for accessing the resource; 
generate a composite identity token comprising one or more transformed claims of the second authentication token and one or more claims of the first authentication token; and 
transmit the composite identity token to a server providing the session, wherein the composite identity token permits the user device access to the session and the requested resource.

Rather, Radhakrishnan discloses a TBAC module may receive a resource token indicating that a user has requested access to a resource. The TBAC module may determine whether a particular token specified by the session is present. If the particular token is not present, the access is denied. The TBAC module may also request the particular token and may grant access if the particular token is received. The TBAC module may also combine any number of tokens to generate a session token [Radhakrishnan  85:25-26; 86:14-22; 87:7-10]. 
However, Radhakrishnan does not disclose at least the features of claims 1 and 16  quoted above.  
To this, Johnson adds an identity provider authenticates the user based on credentials and issues a token which is accepted by a resource provider, in order to grant the user access to the resource. Jackson also discloses combining security information in the form of claims from account stores to generate a security token for resource providers [Johnson, para. 3, 25]. Hubner adds storing biometric data in a security token, and a security token may include a cryptographic function such as authentication [Hubner, para. 7 and 8]. Gao adds generating a second token in response to a user’s confirmation of a first request, and sending the second token to the user, then receiving a second request including the second token from the user and allowing an application to access user information in response to the second request [Gao, para. 21]. Lee adds receiving a request to update a token, updating the token, and transmitting the updated token to a requesting party [Lee, para. 229, 260, 427]. Gupta adds receiving an authentication request from a user system, redirecting the user to an identity provider, and sending an access code and user passcode to obtain an access token and refresh tokens from the identity provider [Gupta, para. 38].
However, the combination of Radhakrishnan, Johnson, Hubner, Gao, Lee, and Gupta does not teach at least the features of claims 1 and 16 quoted above.  
Claim 8 recites features analogous to the features of claim 1 and is also
allowable for the same reasons.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
.


	
	
	
	
	
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 1, 8, and 16, features corresponding to those of independent claim(s) 1, 8, and 16 in their respective contexts. Therefore, the independent claim(s) 1, 8, and 16 is/are allowed.

Dependent claims 2-7, 9-15, and 17-20 are allowed in view of their respective dependence from independent claim(s) 1, 8, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494